This was a motion to retax cost. In addition to the sum of $10 allowed the clerk, there was taxed the sum of $10, fee allowed the attorney-general in misdemeanor cases, as well as costs for issuing writ of execution and return thereon.
The motion questions the legality of these items and the authority of this court to adjudge these sums against the sureties on appellant's recognizance. In the case of Arbuthnot v. State, 38 Tex.Crim. Rep., it was held that these fees are legitimate items of costs taxable against appellant and his sureties, where the judgment has been affirmed. The authorities cited by appellant, Conner v. State, 30 Tex. 94, and Weaver v. State, 43 Tex. 386, were cited in that case, and all of the various articles of our Code of Criminal Procedure were fully considered and discussed by the opinion in that suit. This case has been repeatedly followed in an unbroken line of decisions since then. Benson v. State, 39 Texas Crim Rep., 56; Hogg v. State, 40 Tex.Crim. Rep.; 48 S.W. Rep., 580. See also Bonn v. State, 12 Texas Crim. App., 100. So that, as we believe, the matter should be considered and treated as closed and settled in this State. On the authority of these cases, the motion to retax costs is overruled and the costs of said motion here taxed against appellant and his sureties.
Overruled.